       Case 1:18-cr-00031-SPW-TJC Document 11 Filed 01/24/19 Page 1 of 2



GILLIAN E. GOSCH
Assistant Federal Defender
Federal Defenders of Montana
2702 Montana Avenue, Suite 101
Billings, Montana 59101
Phone: (406) 259-2459
Fax: (406) 259-2569
gillian_gosch@fd.org
       Attorneys for Defendant




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   Case No. CR-18-31-BLG-SPW

                Plaintiff,

 vs.                                         NOTICE OF DEFENDANT’S
                                              DISCOVERY REQUEST
 STEVEN WAYNE PHILLIPS,
               Defendant.

       NOTICE IS HEREBY GIVEN that Defendant, Steven Wayne Phillips, by and

through his Counsel Gillian E. Gosch, Assistant Federal Defender, and the Federal

Defenders of Montana, delivered a formal discovery request in letter format dated

January 24, 2019, to the Government in the above-entitled matter.

       RESPECTFULLY SUBMITTED this 24th day of January, 2019.

                                     /s/ Gillian E. Gosch
                                     GILLIAN E. GOSCH
                                     Assistant Federal Defender
                                            Counsel for Defendant
         Case 1:18-cr-00031-SPW-TJC Document 11 Filed 01/24/19 Page 2 of 2



                          CERTIFICATE OF SERVICE
                                 L.R. 5.2(b)

      I hereby certify that on January 24, 2019, a copy of the foregoing document
was served on the following persons by the following means:

1, 2           CM-ECF
               Hand Delivery
     3         Mail
               Overnight Delivery Service
               Fax
               E-Mail

1.       CLERK, UNITED STATES DISTRICT COURT

2.       W. ADAM DUERK
         Assistant United States Attorney
         United States Attorney’s Office
         105 East Pine Street, Second Floor
         Missoula, MT 59802
               Counsel for the United States of America

3.       STEVEN WAYNE PHILLIPS
             Defendant

                                       /s/ Gillian E. Gosch
                                       GILLIAN E. GOSCH
                                       Assistant Federal Defender
                                              Counsel for Defendant
